Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cory Anthony Simpson appeals the district court’s order declining to accept the magistrate judge’s recommendation to dismiss his 42 U.S.C. § 1983 (2006) complaint for failure to prosecute, and granting Defendants’ motion for summary judgment on the merits of the action. We have reviewed the record and find no reversible *804error. Accordingly, we affirm for the reasons stated by the district court. Simpson v. Kapeluck, No. 2:09-cv-00021, 2010 WL 1981099 (S.D.W.Va. May 14, 2010). We further deny Simpson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.